      Case 4:19-cv-03206 Document 1 Filed on 08/26/19 in TXSD Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 ANGEL ZAYAS AND GUADALUPE                            §
 ZAYAS,                                               §
     Plaintiffs,                                      §
                                                      §
 v.                                                   §    CIVIL ACTION NO. _________________
                                                      §
 FEDERAL EMERGENCY                                    §
 MANAGEMENT AGENCY                                    §
     Defendant.                                       §
                                                      §


                                          COMPLAINT

       Plaintiffs, Angel Zayas and Guadalupe Zayas (“Plaintiffs” or “the Zayas”) by and through their

attorneys, Merlin Law Group, P.A., brings this Complaint against Federal Emergency Management

Agency (“FEMA”) pursuant to the National Flood Insurance Program (“NFIP”). Plaintiffs allege the

following upon information and belief:

                                    PRELIMINARY STATEMENT

       Recently, Plaintiffs, by and through their counsel Ms. Emily Marlowe, and NFIP, by and

through its Adjuster/Personnel, Tim Haggerty, have reached an agreement as to coverage,

causation, and to the extent that all parties now agree that Plaintiffs should be owed the limits of

their policy. Thus, Ms. Marlowe and Mr. Haggerty have reached an agreement to recommend

settlement of this suit. However, in an abundance of caution, as Plaintiffs at the time of the filing

of this Complaint, have not received their agreed settlement agreement and/or payment (as

represented and submitted in several valid proofs of loss), Plaintiffs are hereby filing this suit to

preserve their rights under both the Policy and the law.



                                                  1
      Case 4:19-cv-03206 Document 1 Filed on 08/26/19 in TXSD Page 2 of 9



                                             PARTIES

1.     Plaintiffs Angel and Guadalupe Zayas are individuals who reside and are domiciled in

Texas in this judicial district. The Zayas’ property at the residence address below was insured by

the Federal Emergency Management Agency (“FEMA”) against flood damages;

 Angel and            9006 Ferris Dr.         Houston     TX.     77096     Policy No. #
 Guadalupe                                                                  SF00520647
 Zayas



2.     Defendant FEMA is an agency under the United States Department of Homeland Security

that administers and issues flood insurance policies pursuant to the National Flood Insurance

Program (“NFIP”) and the National Flood Insurance Act of 1968, as amended, 42 U.S.C. §4001,

et. seq. This Defendant may be served with service of process pursuant to Federal Rules of Civil

Procedure 4(i)(2) by: (1) sending a copy of the summons and the complaint by registered mail to

the regional FEMA office in Texas at Federal Regional Center, 800 North Loop 288, Denton, Texas

76201-3698, and (2) delivering a copy of the summons and the complaint to the United States

Attorney for the Southern District, Houston Division, Ryan Patrick at Wells Fargo Plaza, 1000

Louisiana Street, Suite 2300, Houston, Texas 77002, and (3) delivering a copy of the summons and

complaint to the United States Attorney General, William Barr, at the United States Department of

Justice at 950 Pennsylvania Ave. NW Washington, D.C. 20530-001.

                                        JURISDICTION

3.     This Court has original exclusive jurisdiction is hear this action under the National Flood

Insurance Act of 1968, 42 U.S.C. 4001, federal regulations, and federal common law. All disputes

arising from the handling of any claim under an insurance policy are governed exclusively by the

flood insurance regulations issued by FEMA and are constrained by 42 U.S. C. §4072 by which

Congress provided a limited waiver of sovereign immunity for such suit for non-payment or
                                                2
         Case 4:19-cv-03206 Document 1 Filed on 08/26/19 in TXSD Page 3 of 9



improper payment of claims. Flotte v. Marie Clesi Ins. Agency, 2007 WL 2406994 (E.D. La.

August 20, 2007). This Court also has original exclusive jurisdiction pursuant 42 U.S.C. 4072

because the insured property is located in this judicial district. This Court also has original

jurisdiction pursuant to 28 U.S.C. § 1331 because this action requires the application of federal

statutes and regulations and involves substantial questions of federal law.

                                              VENUE

4.       Venue is proper in this judicial district pursuant to 28 U. S.C. § 1391 and 42 U.S.C. § 4072

because it is where Plaintiffs’ property is located and where a substantial part of the events took

place.

                                   FACTUAL ALLEGATIONS

5.       In 2016, the Zayas purchased a beautiful home in the Bellaire, Meyerland area of Houston

located at 9006 Ferris Dr. Houston, Texas 77096 (“the Property”), from an elderly, retiring couple.

At the time of the purchase, it was disclosed to the Zayas that the Property had previously flooded

in the tax/Memorial Day floods of 2016, with approximately one inch of water in the home, but

had been fully repaired as evidenced by the pre-purchase inspection and appraisal with

photographs and as represented in HAR.com. The home looked beautiful and in mint condition at

the time of purchase.

6.       As part of the purchase transaction, the previous owners transferred the flood policy (“the

Policy”) for the Property. The Policy had been directly purchased from FEMA and/or underwritten

by FEMA and was a Standard Flood Insurance Policy (“SFIP”) issued under the National Flood

Insurance Program (“NFIP”) pursuant to the National Flood Insurance Act (“NFIA”). The total

amount of insurance coverage for the SFIP Policy was $320,000.00 ($250,000 dwelling and

$70,000 contents).



                                                   3
      Case 4:19-cv-03206 Document 1 Filed on 08/26/19 in TXSD Page 4 of 9



7.     On or about August 25, 2017, Hurricane Harvey made landfall in Texas at Rockport, as a

category 4 hurricane, and causing widespread devastation as it traveled up the Gulf coastline

damaging thousands of homes and businesses. Harvey’s winds reached high-speeds of 135-145

and spawned a record setting number of tornados and unprecedented levels of rainfall, which led

to severe flooding that by August 27, 2017, had overwhelmed Houston’s community including the

home and personal property of the Zayas. The Bellaire and Meyerland communities where the

Zayas’ Property was located, was one of the hardest hit areas. The Property sustained damage to

the flooring, baseboards, insulation, framing, doors, cabinets, and fixtures, among other areas

throughout the home, not to mention all the damage to furniture, appliances, electronic equipment,

clothes, shoes, and numerous other personal items. Four (4) feet of contaminated flood waters

destroyed the Zayas recently purchased home.

8.     Plaintiffs notified FEMA and filed a claim (“the Claim”).

9.     On September 2, 2017, FEMA sent an adjuster, Tim Haggerty (“Haggerty”), to inspect the

Zayas’ Property. Haggerty was acting as FEMA’s agent at the time of this inspection. The Zayas

were to be paid for certain damages of their Claim but learned from adjuster Haggerty that NFIP

was not going to pay for a large portion of the Claim’s damages because the home, according to

NEIP, allegedly was never repaired from the prior 2016 floods despite the fact that the Zayas had

provided adjuster Haggerty and the NFIP, photographs of the Property prior to their purchase and

the pre-purchase inspection report showing the perfect condition of the home pre-Harvey. This

evidence is testimony that the Property was fully repaired and in excellent condition prior to the

Harvey flood.

10.    The Haggerty estimate issued September 27, 2017, was improper when the estimate

showed or zeroed-out replacement of drywalls, base molding and cabinetry damages, to name a


                                                 4
       Case 4:19-cv-03206 Document 1 Filed on 08/26/19 in TXSD Page 5 of 9



few, on the ground that these items were pre-existing, non-repaired items from the previous flood.

11.     On or about April 3, 2018, the Zayas received an unsigned letter on FEMA letterhead,

issued by an unnamed NFIP Direct Servicing Agent of the Flood Claims Department. This partial

denial letter stated in part:

        [t]he adjuster reported that you suffered a loss on 8/27/2017 and it appears that the
        repairs and/or replacements to the drywall, paint, seal walls, molding, & trim in the
        foyer, office, kitchen, guest room, family room, master bedroom & bathroom,
        master closets, hall bathroom, and the laundry room. In the bathrooms, trim,
        molding, wall tile, doors, cabinetry, & built-in cabinetry and the interior door with
        trim, the kitchen cabinetry, dishwasher, and refrigerator, and the exterior wall
        insulation have not been completed/replaced since the prior flood claim. Because of
        this, we must deny that portion of your claim.

12.     The denial of the estimate equaled approximately one-half (1/2) to three-fourths (3/4) of

the whole house. When the Zayas could not make any headway with NFIP for an additional

payment of their claim, they hired a public adjuster (“PA”) who inspected the Property and in May

2018, issued an estimate for $271,000. Plaintiffs served a Proof of Loss on FEMA on July 30,

2018, which FEMA letter of August 27, 2018, states that it received the Proof of Loss from Merlin

Law Group on August 16, 2018 and an estimate from Daniel Hogan, P.A. dated May 2, 2018, in

the amount of $341,779.70. That unsigned FEMA denial letter that had denied requested additional

payments stated in perinate part:

        [t]he Standard Flood Insurance Policy (SFIP) will not allow us to issue
        additional payment to your client without first providing our office with copies
        of paid bills and receipts, or cancelled checks, to show the cost, and the kind
        and quality, of completed repairs made to covered flood damages. … Because
        you have not sent us copies of documents showing your actual cost to repair or
        replace the flood-damaged items, or the contractor’s estimate of work to be
        completed, the SFIP requires us to reject your signed proof of loss. If you still
        wish to pursue an additional claim payment, please send us a signed Proof of
        Loss along with copies of documents showing the cost of actual flood repairs
        that you have made to your insured property and we will re-evaluate your
        claim. … (emphasis added).

13.      FEMA continued to deny that they had received all the documents that the Zayas

                                                 5
      Case 4:19-cv-03206 Document 1 Filed on 08/26/19 in TXSD Page 6 of 9



possessed and/or could obtain, showing that the repairs had been made by the previous owners

from the tax/Memorial Day floods in 2016, prior to their purchase and that any paid receipts,

contractor’s estimates, and cancelled checks, were in the possession of the previous owners of the

Property—not the Zayas. The Zayases had no way to obtain this information from this elderly

couple who had sold them the Property. In effect, FEMA were wrongfully holding the additional

owed payments under the Policy as hostage for information and documents to be provided of a

previous flood and previous repairs made by previous owners. FEMA were not justified in

denying Plaintiffs’ claim for this reason.

14.    Subsequently, Plaintiffs hired the attorneys and law firm below to represent them and to

procure the wrongfully withheld Policy funds. There is no question that Plaintiffs paid all

insurance premiums when due and complied with all conditions precedent under the Policy.

FEMA should not have withheld payment given these particular and somewhat unusual

circumstances.



                           FEMA’S DUTIES AND OBLIGATIONS

15.    Under the National Flood Insurance Act of 1968, 42 U.S.C. § 4001, et seq.(“NFIA”) and

subsequent legislation, the Federal Emergency Management Agency (“FEMA”) and the Federal

Insurance Administration administer the statutorily-created National Flood Insurance Program

(“NFIP”). This program provides flood insurance and issues the Standard Flood Insurance Policy

(“SFIP”) that provides coverage against “direct physical loss by or from flood” subject to the terms

and exclusions of the Policy which are established by FEMA. See 44 C.F.R. §§ 61.4(b),61.13(d).

16.    FEMA here unjustifiably failed and/or refused to perform its obligations under the Policy

and wrongfully denied and/or unfairly underpaid or limited the payment on Plaintiffs’ Claim.


                                                 6
      Case 4:19-cv-03206 Document 1 Filed on 08/26/19 in TXSD Page 7 of 9



FEMA has unfairly persisted in improperly underpaying the Zayas’ Claim despite being provided

with extensive evidence as to the actual amount of damages incurred, and the repair and

replacement amounts of damaged items from the previous flood by the previous owners of

Plaintiffs’ home.

                                        CLAIM FOR RELIEF
                                   BREACH OF CONTRACT
17.    Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth in the

paragraphs above as if fully set forth herein.

18.    Plaintiffs owned a SFIP with FEMA. The Policy, at all times relevant and material to this

case, provided flood insurance coverage for, among other things, direct physical damage caused

by flood to Plaintiffs’ Property and contents located at the address ascribed above.

19.    Plaintiffs fully performed under the contract by paying all premiums when due and

cooperating with FEMA regarding their Claim. Plaintiffs complied with all conditions precedent

to their recovery herein. However, FEMA consistently denied Plaintiffs’ request for additional

payment under the SFIP based on an irrational, unjustified request for paid invoices, bills, receipts,

and/or a contractor’s estimate showing repairs and/or replacements of the damages of a previous

flood which occurred under the previous ownership of the Property. In place of that information

which Plaintiffs were unable to provide because they did not own the Property at the time and did

not make the previous repairs, Plaintiffs have provided FEMA with pre-purchase appraisal and

evaluation and over 50 photographs showing before, during, and after Hurricane Harvey which

evidences that the Property before Harvey was in tip-top condition at the time of their purchase;

therefore, all repairs had been made.

20.    Thus, such wrongful conduct by FEMA in failing to perform its duties and obligations

under the SFIP and wrongfully denying and failing to provide Plaintiffs’ additional payment

                                                  7
      Case 4:19-cv-03206 Document 1 Filed on 08/26/19 in TXSD Page 8 of 9



constitutes a material breach of the insurance contract. FEMA failed to adopt an adequate and

proper estimate at the time their adjuster Haggerty evaluated the Property. Instead, they blindly

accepted Haggerty’s under-valuation of Harvey damages and denied coverage for properly

covered damaged items based on a false reason that the Property had not been repaired from the

last 2016 floods.

21.    In the adjustment, assessment and/or evaluation of Plaintiffs’ flood damage Harvey Claim,

FEMA failed to follow and implement the proper procedures, rules, laws, regulations, and

guidelines. In short, FEMA breached the contract by underpaying Plaintiffs’ Harvey Claim in the

amount it owed Plaintiffs for their flood damages based on an unjustified and false reason that

Plaintiffs did not provide specific evidence of repairs made from a prior flood under prior owners.

Plaintiffs had no access to the prior owners. Plaintiffs could not comply with FEMA’s impossible

and unrealistic request for such evidence. This misconduct coupled with FEMA’s unrealistic non-

acceptance of the evidence showing the repairs had been made, furthered FEMA breach of

contract. FEMA further breached the contract by failing to honor Plaintiffs’ satisfactory proof of

loss documents and by failing to properly train and supervise its adjusters and agents.

22.    Plaintiffs reserve the right to seek leave of Court to amend this Complaint at such time as

they may ascertain other acts and omissions actionable as breach of the contract.

23.    By virtue of FEMA’s various breaches of contract, including their failure to fully

reimburse Plaintiffs for the covered losses, FEMA are liable to and owe Plaintiffs for the actual

damages Plaintiffs sustained as a foreseeable and direct result of the breach, all costs associated

with recovering, repairing and/or replacing the covered property, together with attorney’s fees

under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and all other damages Plaintiffs may

prove as allowed by law. See In re Estate of Lee v. NFIP, 812 F.2d 253, 256 (5th Cir. 1987) (Court


                                                 8
       Case 4:19-cv-03206 Document 1 Filed on 08/26/19 in TXSD Page 9 of 9



affirmed trial court’s allowance for plaintiff to recover costs and attorneys’ fees from FEMA under

the Equal Access to Justice Act); see also Bolden v. Federal Emergency Management Agency,

2007 WL 3046067, *3 (E.D. La. 2007) (refusing to dismiss plaintiffs’ claims for attorneys’ fees

under EAJA).

                                  CONDITIONS PRECEDENT

        Plaintiffs have satisfied all conditions precedent for bringing this action.

                                              PRAYER

         WHEREFORE, Plaintiffs named herein respectfully request FEMA to answer this

 Complaint and that the Court enter judgment in Plaintiffs’ favor for such amount of damages as

 Plaintiffs may prove at trial, including actual damages, costs, and attorney’s fees as provided by

 law, and that Plaintiffs have other and further relief to which the Court may deem just and proper

 either at law or in equity.

                                               Respectfully Submitted,

                                               Merlin Law Group, P.A.

                                       BY:      /s/ René M. Sigman
                                               *Rene M. Sigman, Esq.
                                               S.D. Fed Bar No. 900984
                                               State Bar No. 24037492
                                               RMSdocket@merlinlawgroup.com
                                               Courtney L. Wadas
                                               State Bar No. 24012560
                                               S.D. Fed. Bar No. 24596
                                               515 Post Oak Blvd, Suite 510
                                               Houston, Texas 77027
                                               (713) 626-8880 (Office)
                                               (713) 626-8881 (Facsimile)

                                               *ATTORNEY-IN-CHARGE FOR
                                               PLAINTIFFS

                                               ATTORNEYS FOR PLAINTIFFS


                                                   9
